             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


RAMONICA M. LUKE,                          *
                                           ■Jr



        Plaintiff,                         *
                                           ★


             V.                            *                     CV 117-125
                                           *


UNIVERSITY HEALTH SERVICES,                *
INC.,                                      ^

       Defendant.                          *




                                       ORDER




      Before the Court are Plaintiff and Defendant's cross motions

for summary judgment.^          (Docs. 54, 64.)             The Clerk of Court gave

Plaintiff    and     Defendant    notice         of   the   respective    motions    for

summary judgment and informed the Parties of the summary judgment

rules,    the     right    to   file   affidavits           or   other   materials    in

opposition, and the consequences of default.                         (Docs. 55, 65.)

Thus, the notice requirements of Griffith v. Wainwright, 772 F.2d

822, 825 (11th Cir. 1985) (per curiam), are satisfied.                        The time




1 Plaintiff also filed a Motion to File Response to Defendant's Reply Summary
Brief. (Doc. 71.) This Court has an ''unlimited reply brief policy." Linthicum
V. Mendakota Ins. Co., No. CV415-023, 2015 WL 4567106, at *4 n.4 (S.D. Ga. July
2FI 2015).   A party does not need the Court's permission to file a reply brief
"within fourteen (14) calendar days of service of the opposing party's last
brief." See LR 7.6, SDGa. Plaintiff's motion was filed the same day Defendant
filed its reply (Doc. 72); thus. Plaintiff does not need the Court's permission.
Because the motion includes Plaintiff's response, the Court construes it as the
requested response and DENIES AS MOOT Plaintiff's motion to file a response
(Doc. 71).
for filing materials in opposition has expired, and the motions

are ripe for consideration.2


                                   I.   BACKGROUND


       Plaintiff Ramonica Luke, African American, began working for

University Hospital in May of 2006 as a Patient Care Assistant.

(Pl.'s Dep., Doc. 39, at 28:9-10, 34:15-22.)                          After six months.

Plaintiff    was   moved      to    the   laboratory          where    she    worked     as   a

Phlebotomist Processor until her termination in January of 2017.

(Id.   at   28:7-10;     34:15-25.)            As    a   Phlebotomist,         Plaintiff's

responsibilities included drawing blood, processing in the lab,

inputting patient demographics, answering phone calls, and filing

paperwork.    (Id. at 37:5-14.)               Plaintiff worked the night shift

from 6:00 p.m. until 6:30 a.m.                (Id. at 37:16-38:13.)

A. Work History

       Plaintiff s     EEOC        case   and       current     case    state     she     was

discriminated      against         when       terminated.             (EEOC     Charge        of

Discrimination,        Doc.    39,      Ex.    13,^      at   203.)          Plaintiff    was




2 In her motion for summary judgment and response to Defendant's motion for
summary judgment. Plaintiff fails to cite to evidence in the record as required
by Local Rule 7.1. Furthermore, Plaintiff failed to include a statement of
undisputed material facts in her motion and failed to respond to Defendant's
statement of undisputed material facts as required by Local Rule 56.1. Thus,
all material facts offered by Defendant in its statement of material facts are
deemed admitted. Although the Court need not consider statements in her motion
or briefs absent citations to evidence, the Court considers Plaintiff s
arguments as best it can.
3 Document Number 39 includes Plaintiff's Deposition and all exhibits.   The
exhibits were not filed as attachments to the deposition, so the Court cites
the PDF page number.
recommended for termination for her alleged attendance issues and

falsifying records.   (Recommendation for Termination for PI., Doc.

56-6.) The ultimate termination was approved for attendance issues

alone.   (Jan. 25, 2017 Letter from Ms. Mason, Doc. 59-3.)      The

Court focuses on facts relating to the recommendation and ultimate

termination.


     On May 23, 2008, Vicki Forde, a Laboratory Manager who is

Caucasian, verbally counseled Plaintiff concerning her tardiness

and absences.   (See Aug. 26, 2008 Written Warning, Doc. 39, Ex. 7,

at 185; Def.'s St. of Mat. Facts., Doc. 64-2, ^ 11.)         Having

''clocked in late sixteen times and . . . called in once since [May

23, 2008]," Ms. Forde issued Plaintiff a written warning for

violation of the attendance policy on August 26, 2008.    (Aug. 26,

2008 Written Warning, at 185-86.)

     On June 29, 2011, Ms. Forde issued Plaintiff another written

warning for violating the attendance policy, which stated, "The

next occurrence of any violation of policy . . . will result in a

final written warning up to termination if deemed necessary."

(June 29, 2011 Written Warning, Doc. 39, Ex. 1, at 161-62.)     Ms.

Forde documented six call-ins from Plaintiff within the twelve

month period preceding the     June 29, 2011 warning: "7/3/10 -

Saturday, 9/24/11 - Friday, 10/23/11 - Saturday, 1/30/11 - Sunday,

3/26/11 - Saturday, 5/20/11 - Friday (scheduled to be here at 9am

and did not call until 9am)."       (Id. at 161.)   On the warning.
Plaintiff rebutted that the reason for her May 20, 2011 violation

was a child care issue that she ''didn't have any control over,"

(Id. at 162.)     Regardless, Plaintiff does not dispute that she

called into     work that day.      At the time.    Plaintiff made   no

challenge to the correctness of any other listed day.         In this

case, however. Plaintiff states that Ms. Forde incorrectly noted

that she called in on September 24, 2011, and October 23, 2011.

(Pl.'s Resp. to Def.'s Mot. for Summ. J., Doc. 68, at 8.) Plaintiff

states that these dates are months after the written warning and

she worked both days.     (Id.)   Ms. Forde responds that writing 2011

instead of 2010 may have been a typographical error.      (See Forde's

Dep., Doc. 56, at 23:18-20.)        Furthermore, the day of the week

listed after each date aligns with that day in 2010, not 2011.

     On January 8, 2014, Ms. Forde issued Plaintiff another written

warning for "repeated incidents of not clocking in or out when

arriving   or   leaving   work . . . [and]   repeated   problems   with

tardies and arriving to work in a timely manner."        (Jan. 8, 2014

Written Warning, Doc. 39, Ex. 8, at 187.)          The January 8, 2014

warning stated, "If two additional tardies occur, you will receive

a final written warning.      Failure to clock in or out again will

incur a final written warning."      (Id.)

     From January 8, 2014, to August 28, 2014, Plaintiff incurred

at least forty tardies.     (See Pl.'s Time Detail from 2008 to 2017,

Doc. 39, Ex. 19, at 282-87.)      On August 28, 2014, Ms. Forde issued
Plaintiff a final written warning for Plaintiff s ^'four call-ins

and numerous tardies."         (Aug. 28, 2014 Final Written Warning, Doc.

39, Ex. 9, at 189.)       The warning stated, ''The next occurrence of

not meeting hospital policy could result in termination.'' (Id. at

190.)     In rebuttal. Plaintiff offered an excuse that on July 9,

2014, she "had no one to get [her] son off the bus" and she already

worked her forty hours for the week.              (Id.)

     On March 12, 2015, Ms. Forde issued Plaintiff a second final

written warning.       (Mar. 12, 2015 Final Written Warning, Doc. 39,

Ex. 11, at 194-95.)        Between the August 28, 2014 final written

warning and the second final written warning. Plaintiff was tardy

at least thirty times.         (See Pl.'s Time Detail from 2008 to 2017,

at 287-91.) In the March 12, 2015 final written warning, Ms. Forde

stated,    "This   has   been     a    habitual    and    serious    problem   and

improvement has not been seen, therefore the next occurrence of a

tardy will result in immediate termination." (Mar. 12, 2015 Final

Written Warning, at 194.)

        On September 9, 2016, Ms. Forde issued to Plaintiff the third

final    written   warning,      which,    again,    stated    that   "the     next

occurrence    of   a   tardy    will   result in     immediate      termination."

(Sept. 9, 2016 Final Written Warning, Doc 39, Ex. 12, at 196-97.)

Within the twelve months preceding the September 9, 2016 warning.

Plaintiff was tardy over thirty-five times.               (See Pl.'s Time Detail

from 2008 to 2017, at 294-302.)
      On December 31, 2016, Plaintiff was late for work.                At 6:11

p.m..    Plaintiff's    coworker, Amita        Simmons,   emailed   Ms.    Forde

complaining that she had to stay late because Plaintiff had not

arrived for her 6:00 p.m. shift.           (See Dec. 31, 2016 Email from

Ms.   Simmons,   Doc.   39,   Ex.   21,   at   308.)      Ms.   Forde   reviewed

Plaintiff's badge history and security footage; both showed she

arrived at the lab at 6:12 p.m. on December 31, 2016.               (See Pl.'s

Badge History Report, Doc. 39, Ex. 20, at 307; Forde's Decl., Doc.

64-4, ^ 10.)

        Plaintiff also failed to clock in on December 31, 2016.             When

an employee fails to clock in, she must request a time card

adjustment by filling out the "Time Card Adjustment Sheet," which

includes a     place for the employee's name, date, and problem

resulting in the needed adjustment.              (See Time Card Adjustment

Sheet, Doc. 39, Ex. 18, at 246.)           The Time Card Adjustment sheet

is filled out in chronological order.            (Forde's Decl., ^ 6.)

        The Time Card Adjustment Sheet at issue contains two entries.

Line one: "Amita Simmons, 12/31/16, Forgot to clock in at 4:00

a.m."     (Time Card Adjustment Sheet, at 246.)            Line two: "R Luke,

12/1/16, forgot to clock in @ 6 pm."                (Id.)       Ms. Forde knew

Plaintiff was late on December 31, 2016, given Ms. Simmons's email,

the security footage, and Plaintiff's badge history.

        When reviewing the time records for employees for the week of

December 31, 2016, Ms. Forde remembered that Plaintiff had been
late on December 31, 2016.              (Forde's Deal., SI 5.)        Ms. Forde

believed that the date written by Plaintiff on the Time Card

Adjustment Sheet was a misprint and Plaintiff actually meant to

sign it for December 31, 2016, rather than December 1, 2016.                (Id.

SISI 8, 9.)     Consequently, Ms. Forde believed Plaintiff falsified

her time record by requesting a clock-in adjustment for December

31, 2016, of 6:00 p.m. when she did not arrive until 6:12 p.m.

(Id. SI 11.)

B. Termination


      Ms.      Forde   recommended    plaintiff   for   termination     because

Plaintiff was tardy on December 31, 2016, after her third final

written warning, and Ms. Forde believed Plaintiff falsified her

attendance record.        (Id.; Recommendation for Termination for PI.)

Christa Pardue, the Laboratory Director who is Caucasian, received

notice of the termination from Ms. Forde.          Then, the Recommendation

for Termination was sent to Vita Mason, an Employee Relations

Specialist in the Human Resources C'HR") Department who is African

American.       (Jan. 9-11, 2017 Email Exchange, Doc. 56-7; Westbrook's

Decl., Doc. 64-5, SI 5.)

        Upon    receipt    of   the     termination,    Ms.   Mason    reviewed

Plaintiff's employment file.            (Mason's Dep., Doc. 58, 11:15-19.)

Ms. Mason examined the claims made by Ms. Forde and found that she

could    not    definitively    prove    nor disprove    that   Plaintiff    had

falsified her time records.             (Mason's Dep., at 19:2-20:5 (^'[I]t
wasn't proven but it wasn't disproven either.").) Regardless, Ms.

Mason found that Plaintiff was tardy on December 31, 2016, in

violation of her September 6, 2016 warning, which provided that

the next violation would result in immediate termination.           (See

Jan. 25, 2017 Letter from Ms. Mason.) Plaintiff does not challenge

that she was tardy on December 31, 2016; only that she did not

falsify her records.     Plaintiff was also tardy on January 7, 2016,

while Ms. Mason was investigating her recommended termination.

(See Pi.
       's Time Detail from 2008 to 2017, at 303.)

       Ms. Mason submitted the Recommendation for Termination based

on attendance issues to Chris Westbrook, the Vice President of HR

at University Hospital who is Caucasian, for his final approval.

(Westbrook's Decl., SI 1; Jan. 9-11, 2017 Email Exchange, Doc. 56-

7; see also Mason's Dep., at 11:19-25.)           Mr. Westbrook approved

the termination.       (Jan. 9-11, 2017 Email Exchange.)      On January

11, 2017, Plaintiff received a phone call from Ms. Mason, Ms.

Forde, and Ms. Pardue explaining that she was terminated.          (Pl.'s

Am. Br. Supp. Mot. for Summ. J., Doc. 54-2, at 2.)

C. Plaintiff's EEOC Charge

       On   February    24,   2017,   Plaintiff   submitted   an   Intake

Questionnaire to the U.S. Equal Employment Opportunity Commission

C'EEOC").     (EEOC Intake Questionnaire, Doc. 39, Ex. 15, at 224-

31.)    In the Intake Questionnaire, Plaintiff states that Ms. Forde

and Ms. Pardue discriminated against her by terminating her because

                                      8
of her race.     (Id. at 225.)      On May 11, 2017, Plaintiff filed a

Charge of Discrimination with the EEOC alleging the following:

          1 began employment with the above-named employer on
     or about May 7, 2006, and 1 was last employed as a Lab
     Processor.      On   or     about   January   11,   2017,    1   was
     discharged.    1 am aware of similarly-situated Caucasian
     co-workers    who    were    not    discharged   for   committing
     similar violations.


            The reason given for my discharge was attendance
     violations.


            1 believe that 1 was discriminated against due to
     my race, African-American, in violation of Title Vll of
     the Civil Rights Act of 1964, as amended.

(EEOC Charge of Discrimination, at 203.)           Plaintiff states that on

July 24, 2017, the EEOC issued her a Notice of Right to Sue.

(Compl., Doc. 1, at 6.)        On October 9, 2018, Plaintiff moved for

summary judgment.     On October 30, 2018, Defendant moved for the

same.     For the following reasons, the Court finds no issues of

material fact and summary judgment for Defendant proper.


                   II. SUMMBWRY JUD04ENT ST2^ARD


        Summary judgment is appropriate only if ^^there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."            Fed. R. Civ. P. 56(a).       Facts are

^^material" if they could ^^affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine ''if the non[-]moving

party has produced evidence such that a reasonable factfinder could
return a verdict in its favor."      Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).      The Court

must view facts in the light most favorable to the non-moving

party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986), and must ''draw all justifiable inferences in [the

non—moving party's] favor." United States v. Four Parcels of Real

Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc) (citation,

internal quotation marks, and internal punctuation omitted).    The

Court should not weigh the evidence or determine credibility.

Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).     Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.      Id. at 322-23.   When

the movant does not carry the burden of proof at trial, it may

carry the initial burden in one of two ways — by negating an

essential element of the non-movant's case or by showing that there

is no evidence to prove a fact necessary to the non-movant's case.

See Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir.

1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970);

Celotex Corp., 477 U.S. 317).   The movant cannot meet its initial




                                10
burden by merely declaring that the non-moving party cannot meet

its burden at trial.   Id. at 608.

     If - and only if — the movant carries its initial burden, the

non-movant must ^Memonstrate that there is indeed a material issue

of fact that precludes summary judgment."      Id.   When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.    For example, if the movant presents evidence

negating a material fact, the non-movant ''must respond         with

evidence sufficient to withstand a directed verdict motion at trial

on the material fact sought to be negated."     Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993). On the other hand,

if the movant shows an absence of evidence on a material fact, the

non-movant must either show that the record contains evidence that

was "overlooked or ignored" by the movant or "come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency."    Id.

at 1116-17.   The non-movant cannot carry its burden by relying on

the pleadings or by repeating conclusory allegations contained in

the complaint.    See Morris v. Ross, 663 F.2d 1032, 1033-34 (11th

Cir. 1981).   Rather, the non-movant must respond with affidavits

or as otherwise provided by Federal Rule of Civil Procedure 56.

The Court has evaluated the Parties' briefs, other submissions,

and the evidentiary record in this case.   For the reasons set forth

                                 11
herein, Defendant's motion for summary judgment is GRANTED, and

Plaintiff's motion for summary judgment is DENIED.


                           III.   DISCUSSION


       Plaintiff's complaint alleges she was discriminated against

because of her race under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e, et seq.           Both Parties move for summary

judgment. Even in the light most favorable to Plaintiff, the Court

finds there are insufficient facts in the record for a reasonable

juror to find Defendant terminated Plaintiff because of her race.

Accordingly,     the   Court   finds   summary    judgment     for   Defendant

proper.


       A plaintiff may establish a discrimination claim under Title

VII    using   direct or     circumstantial evidence.          Schoenfeld   v.

Babbitt, 168 F.3d 1257, 1266 (11th Cir. 1999).            ^^Direct evidence

of discrimination is evidence, that,             ^if believed, proves the

existence of a fact in issue without inference or presumption.'"

Id. (quoting Burrell v. Bd. of Trs. of Ga. Military Coll., 125

F.3d   1390,    1393 (11th     Cir. 1997)).      '''Only the    most blatant

remarks, whose intent could be nothing other than to discriminate'

on the basis of some impermissible factor" qualify as direct

evidence.      Id. (quoting Carter v. City of Miami, 870 F.2d 578, 582

(11th Cir. 1989)).




                                       12
       Here, Plaintiff does not argue that Ms. Forde or any other

employee of Defendant made blatant discriminatory remarks that

would constitute direct evidence.           On its own review, the Court

finds no direct evidence.      Thus, Plaintiff's case relies solely on

circumstantial evidence.


       When a plaintiff relies solely on circumstantial evidence to

support her claim, courts employ the burden shifting framework set

forth in McDonnell Douglas Corp. v. Green.          411 U.S. 792, 802-04

(1973).     Under the McDonnell Douglas framework, a plaintiff must

first establish a prima facie case of the Title VII violation.

St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993).              ^^The

burden of proving a prima facie case is not onerous."            Watson v.

Fort Worth Bank & Tr., 487 U.S. 977, 986 (1988) (citation and

internal quotation marks omitted). Success in establishing a prima

facie case creates a rebuttable presumption that the employer acted

illegally.      McDonnell Douglas, 411 U.S. at 802. ''The burden then

must    shift   to   the   employer   to    articulate   some   legitimate,

nondiscriminatory     reason   for    the   [termination]."      Id.    The

employer's burden is an "exceedingly light" one of production, not

persuasion, which means the employer "need only produce evidence

that could allow      a rational fact finder to conclude that [the

plaintiff's] discharge was not made for a discriminatory reason."

Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1331 (11th Cir.

1998); Meeks v. Comput. Assocs. Int'l, 15 F.3d 1013, 1019 (11th

                                      13
Cir. 1994).    If the employer meets this burden, the burden shifts

back to the plaintiff who can only avoid summary judgment by

presenting "significantly probative" evidence that the proffered

reasons are pretextual.     Young v. Gen. Foods Corp., 840 F.2d 825,

829 (11th Cir. 1988) (citation omitted).

A. Prima Facie Case


     Title    VII   establishes   that 'Mi]t   shall   be   an    unlawful

employment practice for an employer - (1) . . . to discharge any

individual . . . because of such individual's race."             42 U.S.C.

§ 2000e-2(a)(1).      For purposes of this Order, the Court assumes

Plaintiff has established her prima facie case.         The burden now

shifts to Defendant to show a legitimate, nondiscriminatory reason

for terminating Plaintiff.

B. Legitimate, Nondiscriminatory Reason

     Defendant states it terminated Plaintiff:

     Because she violated Defendant's attendance policy when
     she failed to show up to work at her scheduled time and
     when she failed to clock in according to the policy.
     Plaintiff not only had a long history of failure to
     follow the attendance policy, but she was put on notice
     of the consequences if she continued to violate the
     policy.

(Def.'s Br. Supp. Mot. for Summ. J., Doc. 64-1, at 13.)                "To

satisfy this intermediate burden, the employer need only produce

admissible evidence which would allow the trier of fact rationally

to conclude that the employment decision had not been motivated by

discriminatory animus."      Combs v. Plantation Patterns, 106 F.3d

                                    14
1519, 1528 (11th Cir. 1997) (emphasis omitted) (quoting Tex. Dep^t

of Cmty. Affairs v. Burdine, 450 U.S. 248, 257 (1981)).

     Defendant satisfies its burden of production.                  The record

contains     evidence        documenting     Plaintiff's    attendance   issues,

multiple warnings, a coworker complaint, and a termination letter

identifying attendance as the reason.              This satisfies Defendant's

burden of production. As such, the burden shifts back to Plaintiff

to establish the proffered reason was pretextual.

C. Pretext


     To survive summary judgment. Plaintiff carries the burden to

show Defendant's proffered reason was pretextual. Plaintiff fails

to meet this burden.           The burden requires ''sufficient evidence to

demonstrate the existence of a genuine issue of fact as to the

truth   of      each    of   the    employer's    proffered   reasons    for   its

challenged        action"          by     demonstrating    "such    weaknesses,

implausibilities,              inconsistencies,           incoherencies,        or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy

of credence."          Cooper v. S. Co., 390 F.3d 695, 725—26 (11th Cir.

2004) (citation omitted), overruled, in part, on other grounds,

Ash V. Tyson Foods, Inc., 546 U.S. 454 (2006); Combs, 106 F.3d at

1538.      "A    plaintiff is           not allowed to recast an employer's

proffered nondiscriminatory reasons or substitute [his] business

judgment for that of the employer."                   Alvarez v. Royal Atl.

                                            15
Developers, Inc. y 610 F.3d 1253, 1265 (llth Cir. 2010) (quoting

Chapman v. AI Transp., 229 F.3d 1012, 1030 (llth Cir. 2000) (en

banc)).     If the employer satisfies the intermediate burden, "an

employee must meet that reason head on and rebut it, and [he]

cannot succeed by simply quarreling with the wisdom of that

reason."    Id. at 1266 (quoting Chapman, 229 F.3d at 1030). "When

an employer asserts misconduct by an employee as the legitimate

reason    for    its     action,    the     pretext    inquiry   focuses    on   the

employer's beliefs and whether the employer was dissatisfied with

the employee for nondiscriminatory reasons, ^even if mistakenly or

unfairly so.'"         Siddiqui v. NetJets Aviation, Inc., 773 F. App'x

562, 564 (llth Cir. 2019) (per curiam) (quoting Alvarez, 610 F.3d

at 1266) (citing Elrod v. Sears, Roebuck & Co., 939 F.2d 1466,

1470 (llth Cir. 1991)).

     Turning to the facts at hand. Defendant offers evidence that

Ms. Forde recommended Plaintiff for termination as a direct result

of the following events: (1) Amita Simmons sent Ms. Forde an email

complaining       of    Plaintiff's       tardiness,    (2)    that   instance    of

tardiness       was    after   Plaintiff     received    the   September    9,   2016

warning declaring that "the next occurrence of a tardy will result

in immediate termination," and (3) Ms. Forde suspected Plaintiff

of   falsifying        her     attendance    record.      The    Court     construes

Plaintiff's response to Defendant's Motion for Summary Judgment as

proffering three main arguments: (1) Defendant was inconsistent in

                                            16
the reasons given for terminating Plaintiff, (2) Plaintiff has

comparators   who    were   not   terminated,      and    (3)    Plaintiff   was

discriminated    against    in    ways    other    than    her    termination.

Plaintiff does      not differentiate     her     arguments supporting the

prima facie and pretext prongs of the McDonnell Douglas analysis.
     1. Inconsistency in Reason for Termination

     Plaintiff states, '^On January 25, 2017, [Ms.] Mason wrote an

unemployment response letter to the Georgia Department of Labor

fabricating a different story about the incident surrounding

[Plaintiff's] termination." (Pl.'s Resp. to Def.'s Mot. for Summ.

J., at 2; see Jan. 25, 2017 Letter from Ms. Mason.)                  Plaintiff,

however, has not shown how this reveals Defendant's legitimate

reason for terminating Plaintiff was pretext for discrimination

based on her race.


     The Court provides a recap of the undisputed, relevant facts.

On January 6, 2017, Ms. Forde recommended Plaintiff's termination

based on Plaintiff's attendance record, a coworker complaint, and

a belief that she falsified her time card.               On January 11, 2017,

Plaintiff was terminated.         The January 25, 2017 Letter from Ms,

Mason stated that ''[Plaintiff] was terminated for attendance."

     Plaintiff is correct that part of Ms. Forde's reason for

recommending Plaintiff s termination was falsification of her time

card, yet the ultimate decision to terminate Plaintiff did not

include falsification as a reason.           Plaintiff, however, has not


                                     17
shown that this difference proves Ms. Forde, Ms. Pardue, Ms. Mason,

or Mr. Westbrook terminated Plaintiff based on her race.

      As   an    initial    matter,       ''contradicting         the    [defendant's]

asserted reason alone, though doing so is highly suggestive of

pretext,    no     longer        supports       an     inference         of        unlawful

discrimination."        Flowers v. Troup Cty., Ga. Sch. Dist., 803 F.3d

1327, 1339 (11th Cir. 2015).               Here, however. Plaintiff has not

contradicted     Defendant's      asserted      reason      nor    offered      evidence,

apart from the proffered comparators as discussed below, that

supports    an     inference       that     the      real     reason         was     racial

discrimination.         See Siddiqui, 773 F. App'x at 565.

      The Court addresses each potential decision maker in turn.

As discussed below. Plaintiff does not show that Ms. Forde's reason

for   recommending        Plaintiff     for     termination        was       pretext    for

discrimination.         Plaintiff has also failed to offer evidence of

how Ms. Pardue discriminated against Plaintiff.                              The ultimate

decision   to    terminate       Plaintiff      came   from   the       HR    Department,

specifically      Ms.    Mason    and     Mr.   Westbrook         (collectively, "HR

Personnel"). Thus, the Court focuses on whether the HR Personnel's

decision to terminate Plaintiff only for her attendance issues

shows pretext for discrimination.^




  To the extent Plaintiff argues that the HR Personnel's finding that they could
not prove falsification shows that Plaintiff did not falsify her time records,
the Court addresses that argument below. See infra Section III(C)(2)(a).

                                           18
      First, Ms. Mason is the same race as Plaintiff, African

American.     This, however, is not dispositive.           See Castaneda v.

Partida, 430 U.S. 482, 499 (1977) ("Because of the many facets of

human motivation, it would be unwise to presume as a matter of law

that human beings of one definable group will not discriminate

against other members of their group."); see also Moore v. Shands

Jacksonville Med. Ctr., Inc., No. 3:09—cv—298—J—34TEM, 2013 WL

12178164, at *10 n.23 (M.D. Fla. Oct. 18, 2013).            Regardless, the

evidence shows no pretext for discrimination based on Ms. Mason's

decision that termination was proper.             Ms. Mason reviewed the

evidence that was in the files.            Ms. Mason examined the claims

made by Ms. Forde and found that she could not definitively prove

nor   disprove    that   Plaintiff     falsified     her     time   records.

Regardless, Ms. Mason found that Plaintiff was tardy on December

31, 2016, in violation of her September 6, 2016 warning. Plaintiff

does not challenge her tardiness on December 31, 2016.              Ms. Mason

believed termination proper even absent conclusive proof that

Plaintiff falsified her time records.

      Second, Mr. Westbrook only examined the information Ms. Mason

provided him.     (See Stipulation of Fact, Doc. 62, SI 1; see also

Mason's Dep., at 11:15-25, 22:25-23:3.)           That information showed

Plaintiff violated the September 6, 2016 warning.             Plaintiff did

not depose Mr. Westbrook, and Plaintiff makes no argument and

offers   no   evidence   that   Mr.   Westbrook    decided    to    terminate


                                      19
Plaintiff    based   on     her   race.    Rather,    the    evidence    shows   Mr.

Westbrook relied on what was presented to him by Ms. Pardue.                     Cf.

Siddiqui, 773 F. App'x at 566.

     Plaintiff's argument that some of the absences should have

been excused^ does not change the fact that when looking at her

records, the HR Personnel saw a history of attendance issues

including that Plaintiff violated her September 9, 2016 final

written warning.          The HR Personnel were not in a position to

determine whether the absences should have been marked excused.

(See Mason's Dep., at 15:25-16:5 ("The decision was based on the

information that I pulled when we came — when we went through the

employment     file,      looked     at   the      history     of   [Plaintiff's]

attendance, and looked at what was going on from there.                      That's

what we based it on, what's actually in your files.").)

      2. Proffered Comparators Who Were Not Terminated

      Having failed to differentiate, the Court assumes Plaintiff's

argument that similarly situated individuals were not terminated

applies to her case for pretext.                  For the following reasons.

Plaintiff's    use     of    comparator        evidence   to    show    Defendant's




^ Plaintiff s argument that specific absences on their own should have been
excused does not show evidence of racial discrimination.       Siddiqui, 773 F. App'x
at 564. Plaintiff's arguments, however, that she was treated differently than
comparators outside her protected class when her absences were not excused, may
be sufficient to show pretext. The Court examines those arguments in Section
III(C)(3), infra.

                                          20
legitimate      reason    was   pretext      for    racial    discrimination           is

inadequate for Plaintiff to survive summary judgment.

       A   recent Eleventh      Circuit     decision   sheds light on           when    a

comparator-evidence        analysis    is       properly    analyzed     within    the

McDonnell Douglas framework.           In Lewis v. City of Union City, the

Eleventh     Circuit     held   that   a   comparator-evidence         analysis        is

correctly analyzed within the first step of the McDonnell Douglas

framework — the prima facie stage.                918 F.3d 1213, 1223-24 (11th

Cir.   2019)    (en    banc).     Of   course,      Lewis    does   not foreclose

precedent permitting the evaluation of evidence presented at the

prima facie stage on the issue of pretext.                   Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (internal citations

and    quotation marks omitted) ('MA]lthough the presumption of

discrimination drops out of the picture once the defendant meets

its    burden   of    production, . . . the         trier    of   fact    may     still

consider the evidence establishing the plaintiff s prima facie

case and inferences properly drawn therefrom on the issue of

whether defendant's explanation is pretextual.").                   But a plaintiff

is not permitted to rest on his prima facie case laurels at the

pretext stage.        The Eleventh Circuit requires something more:

       At one time under this Circuit's law, [a plaintiff] could
       have gotten his claims before a jury after making a prima
       facie case and merely contradicting the [defendant]'s
       proffered         legitimate,        nondiscriminatory
       reason. . . . Intervening precedent has since closed
       this avenue for Title VII plaintiffs. . . . The burden
       placed on Title VII plaintiffs to produce additional

                                           21
      evidence suggesting discrimination after contradicting
      their employer's stated reasons is not great, but
      neither is it nothing.

Flowers, 803 F.Sd at 1339 (emphasis added) (citations omitted).

      In sum, comparator evidence is properly considered at the

prima facie stage, and prima facie evidence may be considered at

the pretext stage, but evidence sufficient to make out a prima

facie    case   alone   is   insufficient to        survive   summary   judgment.

Therefore, at a minimum, at the pretext stage, a plaintiff must

put     forth   evidence     the     employer      subjectively   believed     the

comparators in question were similarly situated and treated them

differently.       ''Treating      different       cases   differently    is   not

discriminatory, let alone intentionally so.                   See Nix v. WLCY

Radio/Rahall Commc'ns, 738 F.2d 1181, 1186 (11th Cir. 1984) ('If

an employer applies a rule differently to people it believes are

differently situated, no discriminatory intent has been shown.')."

Lewis, 918 F.3d at 1222-23 (emphasis expanded).                   This reasoning

aligns with traditional pretextual analysis. A plaintiff's burden

at this stage is to put forth sufficient evidence that a factfinder

could find the defendant's non-discriminatory reason "unworthy of

credence."        Alvarez,     610    F.3d    at    1265   (citation     omitted).

Therefore, just as a plaintiff, to survive summary judgment, must

show the defendant's nondiscriminatory reason is not entitled to

credence, when relying on comparator evidence, the plaintiff must




                                         22
show    the   defendant's      belief    that        individuals     are    dissimilarly

situated is unworthy of credence.

        Here, Plaintiff must offer evidence to show either: (a) Ms.

Forde    recommended        Plaintiff    for    termination         despite      believing

Plaintiff was similarly situated to other individuals whom she did

not    recommend      for    termination       -or    (b)   HR    Personnel          approved

Plaintiff's recommendation for termination despite denying such a

recommendation        for    individuals        they     believed      were      similarly

situated.


              a. Ms, Forde


        Defendant     offers     evidence        that       Ms.     Forde       recommended

Plaintiff for termination after she violated her final written

warning by being tardy, a coworker complained of her tardiness,

and     Ms.   Forde   believed    Plaintiff           falsified     her     time      record.

Defendant shows Ms. Forde ''had no reason to suspect [Plaintiff's

offered comparators] of falsifying their Time Adjustment Sheets or

otherwise being dishonest with their time and attendance records."

(Def.'s Br. Supp. Mot. for Summ. J., at 11; Def.'s St. of Mat.

Fact, H 108.) Furthermore, no coworker of any proffered comparator

ever emailed Ms. Forde to complain about the tardiness of those

employees.      (Def.'s Br. Supp. Mot. for Summ. J., at 12; Def.'s St.

of Mat. Fact, SI 109.)           Thus, Defendant has shown that, in Ms.

Forde's       subjective      opinion.     Plaintiff          was    in     a        situation

dissimilar      to    Plaintiff's   proffered           comparators.            It    was   not


                                           23
discriminatory   for   Ms.     Forde   to    treat     Plaintiff    differently

because she believed the situation different.


     Plaintiff   offers   no    evidence     that     Ms.   Forde   subjectively

believed any other employee was in a situation similar to Plaintiff

when she recommended her termination.            Instead, Plaintiff argues

she did not falsify her time sheet.             Even if she did not, ^^the

inquiry into pretext centers on the employer's beliefs, not the

employee's beliefs and, to be blunt about it, not on reality as it

exists outside of the decision maker's head."               Feise v. N. Broward

Hosp. Dist., 683 F. App'x 746, 753 (11th Cir. 2017) (per curiam)

(quoting Alvarez, 610 F.3d at 1266); see also Champ v. Calhoun

Cty. Emergency Mqmt. Agency, 226 F. App'x 908, 916 (11th Cir. 2007)

(per curiam) (internal citation omitted) (^^Honest reliance on
inaccurate information is not discriminatory. . . . Thus, it is

insufficient to    merely      dispute      whether    an   incident    occurred

without presenting evidence that the decision-maker's belief that
those incidents occurred was unworthy of credence.").                      Thus,

Plaintiff s argument that she did not falsify her time sheet misses

the mark.    Plaintiff does not offer evidence that Ms. Forde's

belief that Plaintiff falsified her time records was not genuinely

held; thus," Ms.    Forde's decision to recommend Plaintiff for

termination cannot be said to be pretext for race discrimination.

See Flowers, 803 F.3d at 1341 (^^On-the-ground determinations of

the severity of different types of workplace misconduct and how

                                       24
best to deal with them are exactly the sort of judgments about

which we defer to employers."),

            b. HR Personnel


      Not only does Plaintiff fail to offer evidence of the HR

Personnel's subjective belief, but also fails to offer evidence

that the HR Personnel ever denied a recommendation for termination

based on attendance issues.      Thus, Plaintiff fails to show the HR

Personnel's decision to approve Plaintiff s recommendation for

termination was pretext for racial discrimination.

      In addition. Defendant offers evidence that Chris Westbrook

treated a Caucasian employee in the same manner as Plaintiff.

Specifically, Defendant offers evidence that Ms. Forde recommended

Angela Thomason, a Caucasian employee, for termination based on

her repeated attendance issues.           (Recommendation of Termination

for Ms. Thomason, Doc. 64-4, Ex. A, at 4-15; Forde's Decl. ^ 13.)

Then, Ms. Thomason's termination was approved.           (Stipulation of

Fact, ^ 2.)    At that time, Mr. Westbrook ^'was the [HR] Director

and   was   responsible    for   approving     the   recommendations   for

termination." (Id.)       Although "Defendant's records do not reflect

who approved [Ms.] Thomason's termination," Defendant stipulates

that there is no reason to doubt that Mr. Westbrook approved the

termination.    (Id. SISI 1, 3-4.)




                                     25
       3. Discriminated Against in Ways Other Than Her Termination

       In Plaintiff's response to Defendant's Motion for Summary

Judgment,        she     lists    "other     situations   when   Plaintiff       was

discriminated against by [Ms.] Forde."                  (Pl.'s Resp. to Def.'s

Mot. for Summ. J., at 7.) The acts Plaintiff lists are not discrete

acts of discrimination;® still, they may be used "as background

evidence in support of [the] timely claim" of discrimination.

Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

The Court notes that it is not reviewing the employer's decision

as     a    "super-personnel        committee"     to   determine      whether   the

employer's actions were fair. Chapman, 229 F.3d at 1030. Instead,

the Court's role is to determine whether there is a question of

fact       as   to    whether    Defendant   discriminated   against      Plaintiff

because of her race.             See Feise, 683 F. App'x at 753—54 (quoting

Elrod,          939      F.2d      at      1470)    ("Absent        evidence      of

discrimination . . . , our employment discrimination statutes do

not interfere with an employer's ability to manage its personnel,

^no matter how medieval a firm's practices, no matter how high

handed its decisional process, no matter how mistaken the firm's

managers.'").




®   Discrete acts of discrimination include "termination, failure to promote,
denial of transfer, or refusal to hire."    Ledbetter v. Goodyear Tire & Rubber
Co., 421 F.3d 1169, 1179 (11th Cir. 2005) (internal quotation marks omitted).
Each act "constitutes a separate actionable unlawful employment practice," which
"starts a new clock for filing charges alleging that act."       Id.

                                             26
      As an initial matter. Plaintiff fails to offer any evidence

in support of some of her factual claims.                 Although the Court chose

not to ignore Plaintiff's supported arguments because she failed

to   cite   to evidence in     the   record,"^      the    Court will    not accept

Plaintiff's    arguments made in           brief    without more       than    a    mere

scintilla of evidence in the record.               See Fed. R. Civ. P. 56(e) (^^If

a party fails to properly support an assertion of fact . . . , the

court may: . . . (2) consider the fact undisputed for purposes of

the motion; [or] (3) grant summary judgment if the motion and

supporting       materials — including               the      facts      considered

undisputed — show that the movant is entitled to it . . .

Goodman v. Kimbrough, 718 F.Sd 1325, 1332 (11th Cir. 2013) (stating

that "to defeat a motion for summary judgment, [the plaintiff]

must adduce specific evidence from which a jury could reasonably

find in his favor; [t]he mere existence of a scintilla of evidence

in support of her position will be insufficient."). The following

factual claims made in Plaintiff's response to Defendant's motion

for summary judgment are unsupported in the record: (1) In August

of    2009,    Plaintiff   was       not        approved     to   receive     tuition

reimbursement;®      (2) Ms.   Forde       passed     Plaintiff       over    for    two


 See supra note 2.
® Plaintiff, in her deposition, stated she applied for but was denied tuition
reimbursement.     (Pl.'s Dep., at 130:5-12.)       To show the denial was
discriminatory. Plaintiff writes, in her brief, Jennifer Campbell, a Caucasian
employee, applied for and received tuition reimbursement.     However, in her
deposition,   when   asked  whether   Ms. Campbell    received   the   tuition
reimbursement — which is the only record mention of this event — Plaintiff
responded, "I have no idea." (Id. at 130:24-131:2.)

                                           27
administrative job opportunities in 2014;^ and (3) Ms. Forde did

not turn in Plaintiff's name to receive a ten-year appreciation

award in June of 2016.       (See Pl.'s Resp. to Def.'s Mot. for Summ.

J., at 9-11.)        Thus, the Court need not examine whether these

unsupported     facts      support        Plaintiff s     overall       claim    of

discrimination.


     The     remaining     "other    ways"        Plaintiff    claims    she    was

discriminated against are: (a) In July of 2009, Vicki Forde failed

to excuse Plaintiff's absence because of her grandmother's death;

(b) On May 20, 2011, Ms. Forde failed to excuse Plaintiff's absence

occasioned    by     her   son's    day    care    flooding;    (c)     Ms.    Forde

incorrectly documented two of Plaintiff s six tardies on her June

29, 2011 warning; (d) Ms. Forde did not excuse any of Plaintiff's

absences but Jennifer Campbell was given days off to care for a

sick dog; and (e) Before Ms. Forde recommended Plaintiff for

termination. Plaintiff was not placed on administrative leave,

allowed to file a grievance, or provided an investigation.                    (Pl.'s

Resp, to Def.'s Mot. for Summ. J., at 2-3, 7-9.)                  Despite these

factual claims' limited support in the record, the Court will

address each in turn.




9 When deposed, Plaintiff agreed that in her response to Defendant's
interrogatories, she stated she applied for two jobs that were both given to
less qualified Caucasian females with no laboratory experience. (Pl.'s Dep.,
at 128:17-129:19.)   Plaintiff, however, provided nothing more to the Court than
the names of the females — one of which she only provided the first name.

                                          28
            a. Absence Because of Grandmother^s Death

     According to Plaintiff, Ms. Forde did not excuse Plaintiff's

absence because of her grandmother's death.                 Ms. Forde, however,

followed the bereavement policy, which allows employees to take

excused time off for the death of only immediate family members.

(See Mason's Dep., at 4:23-5:6.)              Grandparents are not immediate

family members.         (Id. at 5:4-6; see B-04 Bereavement Leave Policy,

Doc. 54-2, at 25 (''Immediate family is defined as spouse, child,

sibling,    parent        or   legal    guardian.").)         To   show      racial

discrimination.         Plaintiff   must     show   that,   despite    Ms.    Forde

following        the      policy,      her    actions       were   nevertheless

discriminatory.         Plaintiff may show this by offering evidence that

Ms. Forde treated comparable employees differently.                    Plaintiff

states that Laura Glossom, a Caucasian employee, was provided

bereavement time         when her father-in-law       died.    (Pl.'s Resp. to

Def.'s Mot. for Summ. J., at 9.)               Plaintiff, however, fails to

introduce evidence supporting this statement.

            b. May 20f 2011 Call In

      On   May    20,    2011,   Plaintiff states she         called   in    but   a

Caucasian coworker, Janet Neal, told Ms. Forde Plaintiff was a "no

call, no show," thereby Plaintiff "was falsely accused by Janet



10 Plaintiff states, "According to Laura Glossom's time records, she was approved
for bereavement leave for three days in December of 2016 follow [sic] the death
of her father-in-law." (Pl.'s Resp. to Def.'s Mot. for Summ. J., at 9.) In
reviewing Laura Glossom's time records (Doc. 56-21), the Court is unable to
verify Plaintiff's claim.

                                         29
Neal."   (Id. at 7.)      Even if this incident raised an issue of fact

as to    discrimination,     it is   discrimination    by   a   coworker,    and

whether a coworker has discriminatory intent is irrelevant.                  See

Oliver v. TECO Energy, Inc., No. 8:12-cv-2117-T-33TBM, 2013 WL

6836421, at *10 (M.D. Fla. Dec. 26, 2013) (coworkers could have

been ''lying through their teeth" when reporting misconduct, but

that    is   no   evidence    that   the   decision    maker's    reason     for

terminating the plaintiff was pretextual (quoting Elrod, 939 F.2d

at 1470)).

             c. June 29, 2011 Warning

       Plaintiff argues that in her June 29, 2011 warning, Ms. Forde

incorrectly documented her as calling in on September 24, 2011,

and October 23, 2011.        As discussed in Section I, supra, Defendant

states that this was a typographical error by Ms. Forde; the

correct year was 2010, not 2011.            Regardless, Plaintiff has not

shown how adding two call-in dates to the warning raises an

inference that Ms. Forde discriminated against Plaintiff because

of her race.       At most, this shows Ms. Forde treated Plaintiff

unfairly.     At the pretext stage, however. Plaintiff must offer

evidence     at   least   raising    an    inference   that     Plaintiff    was

discriminated against specifically because of her race.

             d. Comparison with Jennifer Campbell

       Plaintiff    states    that   Ms.    Forde   never   excused    any    of

Plaintiff's absences, but she once did for Jennifer Campbell, a

                                      30
Caucasian employee, to care for her sick dog.                          (Pl.'s Resp. to

Def.'s    Mot.   for   Summ.       J.,   at    9;    Pi.'s    Dep.,      at    78:18-19.)

Plaintiff offers no support in the record for this contention, and

the Court finds no evidence in the record to support that Ms.

Campbell was provided an excused absence to care for her sick dog.

            e. Administrative Leave


       Plaintiff states she was not placed on administrative leave,

investigated, or given the opportunity to file a grievance before

termination.       (Pl.'s Resp. to Def.'s Mot. for Summ. J., at 2-3.)

The progressive performance management policy Plaintiff cites

allows for ''discharge without progressive performance actions,''

i.e.     "immediate    discharge"        when       there    is    a     "violation     of

[University Hospital] Policies or the Standards of Behavior during

the twelve months following a 'final written warning.'"                             Here,

Plaintiff    violated        her   third      final    written       warning     and    was

immediately discharged in accordance with University Hospital's

policy.

       Plaintiff attempts to compare her treatment to that of Laura

Glossman      who,     according         to        Plaintiff,      was        "placed    on

administrative leave, her allegations were properly investigated,

and she was given the opportunity to file a grievance."                             (Pl.'s

Resp. to Def.'s Mot. for Summ. J., at 3.)                         Plaintiff offers no

evidence    that     Laura    Glossom      received     a    final     written     warning

stating     that     another       violation        would    result       in     immediate

                                              31
termination.    At any rate. Plaintiff offers no evidence that Laura

Glossom was placed on administrative leave or, if so, why she was

placed on administrative leave.    Evidence in the record shows that

administrative     leave   is   optional   and,    within   Plaintiff s

department, reserved for situations when patient safety is a

concern.     (Pardue's Dep., Doc. 59, at 18:7-17; A-25 Progressive

Performance Management Policy, Doc. 54-2, at 29 C^While incidents

of serious misconduct are under review by management, it may be

appropriate for the supervisor to place the employee in question

on administrative leave pending a final determination regarding a

specific incident.").)      In addition, those who are immediately

terminated are unable to file grievances, although it seems that

Plaintiff was able to file grievances in the past if she so

desired.     (S^ Def.'s St. of Mat. Facts, 1 61; A-25 Progressive
Performance Management Policy, at 29 (The grievance mechanism ''is

available to employees seeking further review of actions (other

than terminations) under this policy.").)         Lastly, Ms. Mason did

investigate Ms. Forde's Recommendation for Termination, and it is

unclear what further investigation Plaintiff complains of not

receiving.     Even if Defendant's actions violated hospital policy.

Plaintiff has offered no evidence to raise an inference that her

race was the reason.




                                   32
                            IV.   CONCLUSION


     For the foregoing reasons, Defendant's Motion for Summary

Judgment {Doc. 64) is GRANTED, and Plaintiff's Motion for summary

Judgment (Doc. 54) is DENIED.       Accordingly, the Clerk is directed

to ENTER JUDGMENT in    favor     of   Defendant on     all of Plaintiff's

claims, TERMINATE all other pending motions, if any, and CLOSE

this case.                                                        .


     ORDER   ENTERED   at    Augusta,       Georgia,   this   /       day   of

September, 2019.


                                    J. fRAtTMZ"mLL,'^CHIEF JUDGE
                                    UNrTEU/STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA




                                       33
